Citation Nr: 0413849	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-14 543	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February to June 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in New Orleans, Louisiana, denied entitlement to service 
connection for an eye condition and denied entitlement to 
service connection for hypertension.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by the VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran did not incur disability from an eye disorder 
during his active military service.

4.  The veteran did not incur disability from hypertension 
during his active military service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the appellant's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).

2.  The veteran is not entitled to service connection for an 
eye disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


3.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137  (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disability from an 
eye disorder and hypertension that he incurred during his 
active military service.  For the reasons and bases that are 
discussed below, I find that the veteran did not incur an eye 
disorder or hypertension during his active military service.  
Therefore, I conclude that he is not entitled to service 
connection for an eye disorder or hypertension.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Generally, to support a claim for 
service connection, there must be evidence of the following 
three elements: (1) competent lay or medical evidence of a 
current diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; and 
(3) evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.  Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops compensable disability from hypertension within one 
year after separation from such service, such disease shall 
be presumed to have been incurred in service.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held that 
in order for a claimant to obtain VA benefits the law 
requires the evidence to show a diagnosis of a current 
disability or the current disabling residuals from a disease 
or injury.  Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
The disability must also be shown to be related to an in-
service occurrence or there must be evidence of a nexus or 
connection between the current disability and the in-service 
precipitating disease or injury.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir 1997).

In the claim the veteran filed in January 2002, he asserted 
that he was treated for an eye problem and hypertension in 
1981 at Fort Knox, Kentucky.  The veteran has submitted 
private medical records dated in 2002 that indicate that he 
has hypertension and glaucoma.  Such records contain no 
indication of the onset of such disorders.

The RO's attempts to obtain the veteran's service medical 
records were unsuccessful.  The Ro has documented that it 
received negative responses from the veteran's former Army 
National Guard unit and from the National Personnel Records 
Center.  The RO concluded that further attempts to obtain 
such records would be futile.  The veteran was so notified.

The only service medical records in the file were provided by 
the veteran.  Such records do not show that the veteran had 
complaints or diagnoses of, or treatment for hypertension or 
an eye disorder during his service.  When the veteran 
underwent a medical examination for enlistment in August 
1980, he stated that he was in good health.  He denied a 
history of high blood pressure and eye trouble.  His blood 
pressure was 130/90.  His uncorrected distant vision was 
20/20.  An examiner reported that the veteran's eyes, heart, 
and vascular system were clinically normal.

The record contains no medical evidence that the veteran 
incurred an eye disorder of hypertension during his service.  
Furthermore, the record contains no clinical findings of 
symptoms that were attributed by competent medical evidence 
to hypertension during the one-year period immediately 
following the veteran's separation from service.  The 
earliest dated documentation of hypertension and an eye 
problem contained in the claims file was generated more than 
20 years after the veteran's separation from service.  

Finally, the record lacks any competent medical evidence of a 
nexus between the veteran's currently claimed disabilities 
from hypertension and an eye disorder and any disease or 
injury incurred in service.  The veteran's own assertions 
that there is a nexus between an injury or disease incurred 
in service and his claimed current disabilities from 
hypertension and an eye disorder are afforded no probative 
weight in the absence of evidence that he has the expertise 
to render an opinion about the etiology of the claimed 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, as the record lacks medical evidence of in-
service incurrence of the veteran's claimed disabilities from 
hypertension or an eye disorder, or competent medical 
evidence of a nexus between the claim disorders and any 
disease or injury incurred in service, I conclude that 
service connection must be denied.

II.  Applicability and Compliance with VCAA

Enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) significantly changed the law concerning adjudication 
of claims for benefits administered by VA.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by the RO's January 2002, October 2002 and December 2002 
letters.  In addition, the November 2002 and June 2003 rating 
decisions, and the May 2003 statement of the case notified 
the veteran of the evidence needed to substantiate his claim.  
The statement of the case included a discussion of the 
applicable provisions of the VCAA as they pertain to the 
appellant's claims.  The appellant was invited to submit 
additional evidence and responded initially in December 2002 
that he had no additional evidence to submit other than that 
which could be obtained from Louisiana State University 
Health Center.  The RO obtained such records in January 2003.

The appellant has been informed of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO attempted to 
obtain the veteran's service medical records but was unable 
to do so, concluded that further attempts to obtain such 
records would be futile, and so notified the veteran.

The appellant has not asserted that there are private 
treatment records that pertain to his claims that have not 
been obtain and considered.  The appellant has had several 
opportunities to identify sources of evidence, including the 
claim he filed, his Notice of Disagreement, his substantive 
appeal, and the statements filed by him and on his behalf by 
his representative.  The RO has obtained treatment records 
identified by the appellant.  The appellant has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

I note that the appellant's claim was decided by the RO after 
enactment of the VCAA and after notice to the veteran of the 
evidence necessary to substantiate his claim.  The Court held 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted, and 
after the veteran had been properly notified by letter dated 
in January 2002 of the evidence necessary to substantiate his 
claims.  By letter dated in October 2002, the RO informed 
that veteran what efforts it had undertaken to obtain his 
service medical records and that such records were not 
obtained.  The veteran was invited to submit any evidence 
that he had or could obtain.

Here, I find no defect with respect to the timing of the VCAA 
notice requirements.  The appropriate notices were provided 
by the AOJ prior to adjudication of the veteran's claims.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim and 
to assist the appellant in obtaining records and providing 
medical examinations.  The revised regulation concerning VA's 
duty to notify claimants of inability to obtain records under 
the VCAA, 38 C.F.R. § 3.159(e) (2003), are also applicable to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has notified the veteran 
of its inability to obtain his service medical records.  The 
veteran has not identified any other source(s) of relevant 
records.  Therefore, VA has no further duty to notify the 
veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for an eye disorder and 
hypertension is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



